Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-22 are presented for examination

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, 12, 14, 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bigwood (US 20150106790) in view of Koren (US 20170123963), further in view of Hegde (US 20070283321).

Regarding Claim 1, Bigwood teaches
A computer-implemented method comprising: 
uploading, by a first instance of an integrated development environment (IDE), a first source-code change to a change log of a version control system (Paragraph 0056, In step 502, version control program 140 receives a set of uncommitted changes associated with a source code … version control program 140 may receive a set of uncommitted changes from directly from IDE program 310 a-310 n stored in clients 110, 112) Examiner Comments:  Each IDE program 310a -310 n is considered an instance of the IDE; 
uploading, by a second instance of the IDE, a second source-code change to the change log (Paragraph 0056, In step 502, version control program 140 receives a set of uncommitted changes associated with a source code … version control program 140 may receive the set of uncommitted changes every 90 minutes or 3 hours, but not limited hereto … version control program 140 may receive a set of uncommitted changes from directly from IDE program 310 a-310 n stored in clients 110, 112); 
determining that the second source-code change conflicts with the first source- code change (Paragraph 0059, In step 508, version control program 140 determines whether at least one merge conflict has occurred. A merge conflict includes at least two different changes are made by at least two developers on the same portion of the source code. For example, merge conflict may occur when developer 314 a retrieves working copy 410 a from source file 400 a and removes the last three empty lines from source file 400 a, while developer 314 b retrieves another working copy 410 b from the same source file 400 a and appends additional functions after the last three empty lines of source file 400 a); 
and based on the determination that the second source-code change conflicts with the first source-code change, generating a notification of the second source-code change in the first instance of the IDE (Paragraph 0059, If a merge conflict occurred, version control program 140 notifies the user in step 516; Paragraph  0063, In one embodiment, continuous integration program 130 communicates the error message by displaying a marker in margins (e.g. gutter) of a source code editor in IDE programs 310 a-310 n, where the margins may display each line number of the source code. In one embodiment, the marker may indicate: identity of the at least one user who created the set of uncommitted changes; the time when the set of uncommitted changes was made; and the version of the source code that includes the set of uncommitted changes) Examiner Comments:  Since the notification is sent to all the IDE 310 a- 310 n, we can conclude that the notification is sent to the first instance of the IDE as well,
and generating another notification in the first instance of the IDE, the another notification being configured for different levels of [changes made by other instances of IDE distinct from the first instance of the IDE], the another notification being an indication that an unsaved change has been made in but not yet saved by the second instance of the IDE (Paragraph 0063, In step 516, continuous integration program 130 communicates a notification to the one or more users, the notification including an error message indicating a type of error that has occurred. In one embodiment, continuous integration program 130 communicates the error message by displaying a marker in margins (e.g. gutter) of a source code editor in IDE programs 310a-310n, where the margins may display each line number of the source code. In one embodiment, the marker may indicate: identity of the at least one user who created the set of uncommitted changes; the time when the set of uncommitted changes was made; and the version of the source code that includes the set of uncommitted changes).

Bigwood did not specifically teach
the first source-code change revises a first portion a source code;
the second source-code change revises a second portion from the same source code;

the first portion being distinct from the second portion.

However, Koren teaches
the first source-code change revises a first portion a source code (Paragraph 0016, A developer 108A-108C at each SCM client 106A-106C performs coding using the corresponding SCM client 106A-106C and when such coding causes changes to source code, the changes are transmitted to the integration component 104);
the second source-code change revises a second portion from the same source code (Paragraph 0016, A developer 108A-108C at each SCM client 106A-106C performs coding using the corresponding SCM client 106A-106C and when such coding causes changes to source code, the changes are transmitted to the integration component 104) Examiner Comments: It is apparent that multiple developer can submit multiple changes of different portions of source code;
by detecting a dependence between the first portion and the second portion, the dependence indicated by a setting in the source code (Paragraph 0033, A dependency discovery component 202 may then act to determine dependencies for a given changed source code portion. … This may be accomplished via a variety of different mechanisms, including dependency graph and/or dependency metric creation, gathering an analysis of various software metrics, such as cyclometric complexity, afferent and efferent coupling, relational cohesion, etc; Paragraph 0038, The combination of the changed portion of code and any portion of source code dependent on the changed portion of source code results in a group of what is termed “relevant portions of source code.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood’s teaching to Koren’s in order to resolve source code change in continuous integration (CI) components by determining if portions of source code are dependent on a changed portion of source code (Koren [Summary]).

Bigwood and Koren did not specifically teach
the first portion being distinct from the second portion.

However, Hegde teaches
the first portion being distinct from the second portion (Paragraph 0041, code conflict notification and resolution technique as it applies to a programmer who has “logged-on” to the aforementioned IDE system and edited a program element, but not yet checked-in the change in for validation and testing. Another programmer may want to edit the same element, or perhaps create or edit a program element that is related to the previously changed element … A program element generally relates to an edited program element if a dependency exists between them and this dependency is not too far removed from the edited element) Examiner Comments:  The edit element is interpreted to the first portion, the previously changed element is interpreted to the second portion.  Since the two elements are related by dependency but are not the same, we can conclude the two elements are distinct from each other.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood and Koren’s teaching to Hegde in order to perform a conflict detection and notification in a network-based computer system by notifying the developers of the potential conflict whenever the edit message identifies one of the edited project elements, thus allowing the programmers to work collaboratively to resolve the conflicts in a network-based environment at the time the conflicts occur without having to wait until code is checked-in to discover the conflicts, and hence avoiding multiple conflict messages for the same conflict (Hegde [Summary]).

Regarding Claim 5, Bigwood, Koren, and Hegde teach
The computer-implemented method of claim 1, wherein the first source-code change is in a first source-code file, and the second source-code change is in a separate second source-code file (Bigwood [Paragraph 0044, version control program 140 may maintain a code base 408, which may be a set of source-code files 400 a-400 n in source-code repository 406 managed by version control program 140 to build product 404).

Regarding Claim 6, Bigwood, Koren, and Hegde teach
The computer-implemented method of claim 5, wherein the first source-code file is dependent on the second source-code file (Bigwood [Paragraph 0044, version control program 140 may maintain a code base 408, which may be a set of source-code files 400 a-400 n in source-code repository 406 managed by version control program 140 to build product 404) Examiner Comments: Since source code files 400a-400n are packaged to build product 404, we can conclude that source files 400a-400n are dependent on each other.

Regarding Claim 8, Bigwood, Koren, and Hegde teach
The computer-implemented method of claim 1, wherein the second source-code change is saved at the second instance of the IDE but is not uploaded to the version control system (Bigwood [paragraph 0015, Accordingly, illustrative embodiments provide an environment where a user's uncommitted changes (i.e. changes that have not yet uploaded from a user workstation to a repository or workspace) are periodically uploaded to the version control system that allows the uncommitted changes to be merged against all of the other branches, which includes other users' uncommitted changes) Examiner Comments:  Since the uncommitted changes are uploaded then they must be saved first.

Regarding Claim 10, Bigwood teaches
A system comprising: a memory device; and one or more processors coupled with the memory device, the one or more processors configured to execute a version control system that is in communication with at least a first instance of an integrated development environment (IDE); a second instance of the IDE; wherein the version control system is configured to perform a method comprising: 
In step 502, version control program 140 receives a set of uncommitted changes associated with a source code … version control program 140 may receive a set of uncommitted changes from directly from IDE program 310 a-310 n stored in clients 110, 112) Examiner Comments:  Each IDE program 310a -310 n is considered an instance of the IDE; 
receiving, by the second instance of the IDE, a second source-code change to the change log (Paragraph 0056, In step 502, version control program 140 receives a set of uncommitted changes associated with a source code … version control program 140 may receive the set of uncommitted changes every 90 minutes or 3 hours, but not limited hereto … version control program 140 may receive a set of uncommitted changes from directly from IDE program 310 a-310 n stored in clients 110, 112); 
determining that the second source-code change conflicts with the first source-code change (Paragraph 0059, In step 508, version control program 140 determines whether at least one merge conflict has occurred. A merge conflict includes at least two different changes are made by at least two developers on the same portion of the source code. For example, merge conflict may occur when developer 314 a retrieves working copy 410 a from source file 400 a and removes the last three empty lines from source file 400 a, while developer 314 b retrieves another working copy 410 b from the same source file 400 a and appends additional functions after the last three empty lines of source file 400 a); 
and based on the determination that the second source-code change conflicts with the first source-code change, generating a notification of the second source-code change in the first If a merge conflict occurred, version control program 140 notifies the user in step 516; Paragraph  0063, In one embodiment, continuous integration program 130 communicates the error message by displaying a marker in margins (e.g. gutter) of a source code editor in IDE programs 310 a-310 n, where the margins may display each line number of the source code. In one embodiment, the marker may indicate: identity of the at least one user who created the set of uncommitted changes; the time when the set of uncommitted changes was made; and the version of the source code that includes the set of uncommitted changes) Examiner Comments:  Since the notification is sent to all the IDE 310 a- 310 n, we can conclude that the notification is sent to the first instance of the IDE as well
and generating another notification in the first instance of the IDE, the another notification being configured for different levels of [changes made by other instances of IDE distinct from the first instance of the IDE], the another notification being an indication that an unsaved change has been made in but not yet saved by the second instance of the IDE (Paragraph 0063, In step 516, continuous integration program 130 communicates a notification to the one or more users, the notification including an error message indicating a type of error that has occurred. In one embodiment, continuous integration program 130 communicates the error message by displaying a marker in margins (e.g. gutter) of a source code editor in IDE programs 310a-310n, where the margins may display each line number of the source code. In one embodiment, the marker may indicate: identity of the at least one user who created the set of uncommitted changes; the time when the set of uncommitted changes was made; and the version of the source code that includes the set of uncommitted changes).

Bigwood did not specifically teach
the first source-code change revises a first portion a source code;
the second source-code change revises a second portion from the same source code;
by detecting a dependence between the first portion and the second portion, the dependence indicated by a setting in the source code.

However, Koren teaches
the first source-code change revises a first portion a source code (Paragraph 0016, A developer 108A-108C at each SCM client 106A-106C performs coding using the corresponding SCM client 106A-106C and when such coding causes changes to source code, the changes are transmitted to the integration component 104);
the second source-code change revises a second portion from the same source code (Paragraph 0016, A developer 108A-108C at each SCM client 106A-106C performs coding using the corresponding SCM client 106A-106C and when such coding causes changes to source code, the changes are transmitted to the integration component 104) Examiner Comments: It is apparent that multiple developer can submit multiple changes of different portions of source code;
by detecting a dependence between the first portion and the second portion, the dependence indicated by a setting in the source code (Paragraph 0033, A dependency discovery component 202 may then act to determine dependencies for a given changed source code portion. … This may be accomplished via a variety of different mechanisms, including dependency graph and/or dependency metric creation, gathering an analysis of various software metrics, such as cyclometric complexity, afferent and efferent coupling, relational cohesion, etc; Paragraph 0038, The combination of the changed portion of code and any portion of source code dependent on the changed portion of source code results in a group of what is termed “relevant portions of source code.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood’s teaching to Koren’s in order to resolve source code change in continuous integration (CI) components by determining if portions of source code are dependent on a changed portion of source code (Koren [Summary]).

Bigwood and Koren did not specifically teach
changes made by other instances of IDE distinct from the first instance of the IDE.

However, Hegde teaches
changes made by other instances of IDE distinct from the first instance of the IDE (Paragraph 0041, code conflict notification and resolution technique as it applies to a programmer who has “logged-on” to the aforementioned IDE system and edited a program element, but not yet checked-in the change in for validation and testing. Another programmer may want to edit the same element, or perhaps create or edit a program element that is related to the previously changed element … A program element generally relates to an edited program element if a dependency exists between them and this dependency is not too far removed from the edited element) Examiner Comments:  The edit element is interpreted to the first portion, the previously changed element is interpreted to the second portion.  Since the two elements are related by dependency but are not the same, we can conclude the two elements are distinct from each other.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood and Koren’s teaching to Hegde in order to perform a conflict detection and notification in a network-based computer system by notifying the developers of the potential conflict whenever the edit message identifies one of the edited project elements, thus allowing the programmers to work collaboratively to resolve the conflicts in a network-based environment at the time the conflicts occur without having to wait until code is checked-in to discover the conflicts, and hence avoiding multiple conflict messages for the same conflict (Hegde [Summary]).


Regarding Claim 12, Bigwood, Koren, and Hegde teach
The system of claim 10, wherein the first source-code change is in a first source- code file, and the second source-code change is in a second source-code file, wherein the first source-code file is dependent on the second source-code file (Bigwood [Paragraph 0044, version control program 140 may maintain a code base 408, which may be a set of source-code files 400 a-400 n in source-code repository 406 managed by version control program 140 to build product 404) Examiner Comments: Since source code files 400a-400n are packaged to build product 404, we can conclude that source files 400a-400n are dependent on each other.

Regarding Claim 14, Bigwood, Koren, and Hegde teach
The system of claim 10, wherein the second source-code change is saved at the second instance of the IDE but not uploaded to the version control system (Bigwood [paragraph 0015, Accordingly, illustrative embodiments provide an environment where a user's uncommitted changes (i.e. changes that have not yet uploaded from a user workstation to a repository or workspace) are periodically uploaded to the version control system that allows the uncommitted changes to be merged against all of the other branches, which includes other users' uncommitted changes) Examiner Comments:  Since the uncommitted changes are uploaded then they must be saved first.

Regarding Claim 16, Bigwood, Koren, and Hegde teach
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing circuit to cause the processing circuit to perform a method to avoid conflicts before committing code comprising: uploading, by a first instance of an integrated development environment (IDE), a first source-code change to a change log of a version control system (Paragraph 0056, In step 502, version control program 140 receives a set of uncommitted changes associated with a source code … version control program 140 may receive a set of uncommitted changes from directly from IDE program 310 a-310 n stored in clients 110, 112) Examiner Comments:  Each IDE program 310a -310 n is considered an instance of the IDE; 
uploading, by a second instance of the IDE, a second source-code change to the change log (Paragraph 0056, In step 502, version control program 140 receives a set of uncommitted changes associated with a source code … version control program 140 may receive the set of uncommitted changes every 90 minutes or 3 hours, but not limited hereto … version control program 140 may receive a set of uncommitted changes from directly from IDE program 310 a-310 n stored in clients 110, 112); 
determining that the second source-code change conflicts with the first source- code change (Paragraph 0059, In step 508, version control program 140 determines whether at least one merge conflict has occurred. A merge conflict includes at least two different changes are made by at least two developers on the same portion of the source code. For example, merge conflict may occur when developer 314 a retrieves working copy 410 a from source file 400 a and removes the last three empty lines from source file 400 a, while developer 314 b retrieves another working copy 410 b from the same source file 400 a and appends additional functions after the last three empty lines of source file 400 a); 
and based on the determination that the second source-code change conflicts with the first source-code change, generating a notification of the second source-code change in the first instance of the IDE (Paragraph 0059, If a merge conflict occurred, version control program 140 notifies the user in step 516; Paragraph  0063, In one embodiment, continuous integration program 130 communicates the error message by displaying a marker in margins (e.g. gutter) of a source code editor in IDE programs 310 a-310 n, where the margins may display each line number of the source code. In one embodiment, the marker may indicate: identity of the at least one user who created the set of uncommitted changes; the time when the set of uncommitted changes was made; and the version of the source code that includes the set of uncommitted changes) Examiner Comments:  Since the notification is sent to all the IDE 310 a- 310 n, we can conclude that the notification is sent to the first instance of the IDE as well
and generating another notification in the first instance of the IDE, the another notification being configured for different levels of [changes made by other instances of IDE distinct from the first instance of the IDE], the another notification being an indication that an unsaved change has been made in but not yet saved by the second instance of the IDE (Paragraph 0063, In step 516, continuous integration program 130 communicates a notification to the one or more users, the notification including an error message indicating a type of error that has occurred. In one embodiment, continuous integration program 130 communicates the error message by displaying a marker in margins (e.g. gutter) of a source code editor in IDE programs 310a-310n, where the margins may display each line number of the source code. In one embodiment, the marker may indicate: identity of the at least one user who created the set of uncommitted changes; the time when the set of uncommitted changes was made; and the version of the source code that includes the set of uncommitted changes).


Bigwood did not specifically teach
the first source-code change revises a first portion a source code;

by detecting a dependence between the first portion and the second portion, the dependence indicated by a setting in the source code,
changes made by other instances of IDE distinct from the first instance of the IDE.

However, Koren teaches
the first source-code change revises a first portion a source code (Paragraph 0016, A developer 108A-108C at each SCM client 106A-106C performs coding using the corresponding SCM client 106A-106C and when such coding causes changes to source code, the changes are transmitted to the integration component 104);
the second source-code change revises a second portion from the same source code (Paragraph 0016, A developer 108A-108C at each SCM client 106A-106C performs coding using the corresponding SCM client 106A-106C and when such coding causes changes to source code, the changes are transmitted to the integration component 104) Examiner Comments: It is apparent that multiple developer can submit multiple changes of different portions of source code;
by detecting a dependence between the first portion and the second portion, the dependence indicated by a setting in the source code (Paragraph 0033, A dependency discovery component 202 may then act to determine dependencies for a given changed source code portion. … This may be accomplished via a variety of different mechanisms, including dependency graph and/or dependency metric creation, gathering an analysis of various software metrics, such as cyclometric complexity, afferent and efferent coupling, relational cohesion, etc; Paragraph 0038, The combination of the changed portion of code and any portion of source code dependent on the changed portion of source code results in a group of what is termed “relevant portions of source code.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood’s teaching to Koren’s in order to resolve source code change in continuous integration (CI) components by determining if portions of source code are dependent on a changed portion of source code (Koren [Summary]).

Bigwood and Koren did not specifically teach
changes made by other instances of IDE distinct from the first instance of the IDE.

However, Hegde teaches
changes made by other instances of IDE distinct from the first instance of the IDE (Paragraph 0041, code conflict notification and resolution technique as it applies to a programmer who has “logged-on” to the aforementioned IDE system and edited a program element, but not yet checked-in the change in for validation and testing. Another programmer may want to edit the same element, or perhaps create or edit a program element that is related to the previously changed element … A program element generally relates to an edited program element if a dependency exists between them and this dependency is not too far removed from the edited element) Examiner Comments:  The edit element is interpreted to the first portion, the previously changed element is interpreted to the second portion.  Since the two elements are related by dependency but are not the same, we can conclude the two elements are distinct from each other.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood and Koren’s teaching to Hegde in order to perform a conflict detection and notification in a network-based computer system by notifying the developers of the potential conflict whenever the edit message identifies one of the edited project elements, thus allowing the programmers to work collaboratively to resolve the conflicts in a network-based environment at the time the conflicts occur without having to wait until code is checked-in to discover the conflicts, and hence avoiding multiple conflict messages for the same conflict (Hegde [Summary]).

Regarding Claim 20, Bigwood, Koren, and Hegde teach
The computer program product of claim 16, wherein the second source-code change is saved at the second instance of the IDE but not uploaded to the version control system  (Bigwood [paragraph 0015, Accordingly, illustrative embodiments provide an environment where a user's uncommitted changes (i.e. changes that have not yet uploaded from a user workstation to a repository or workspace) are periodically uploaded to the version control system that allows the uncommitted changes to be merged against all of the other branches, which includes other users' uncommitted changes) Examiner Comments:  Since the uncommitted changes are uploaded then they must be saved first.

Regarding Claim 21, Bigwood, Koren, and Hegde teach
The computer-implemented method of claim 1.

Bigwood did not specifically teach
wherein the dependence is indicated by an inclusion of an identifier of the first portion in the second portion.

However, Koren teaches 
wherein the dependence is indicated by an inclusion of an identifier of the first portion in the second portion (Paragraph 0033, A dependency discovery component 202 may then act to determine dependencies for a given changed source code portion. This process essentially involves determining if there are any other portions of the source code that need to be retested even though those other portions have not themselves changed, merely because they are dependent on the changed portion of source code currently being analyzed. This may be accomplished via a variety of different mechanisms, including dependency graph and/or dependency metric creation, gathering an analysis of various software metrics, such as cyclometric complexity, afferent and efferent coupling, relational cohesion, etc) Examiner Comments:  It is known to someone ordinary skilled in the art that afferent and efferent coupling includes an inclusion of an identifier of the first portion in the second portion.



Regarding Claim 22, Bigwood, Koren, and Hegde teach
The computer-implemented method of claim 1.

Bigwood did not specifically teach
wherein the dependence is indicated by an inclusion of one or more source code elements of the first portion in the second portion.

However, Koren teaches 
wherein the dependence is indicated by an inclusion of one or more source code elements of the first portion in the second portion (Paragraph 0033, A dependency discovery component 202 may then act to determine dependencies for a given changed source code portion. This process essentially involves determining if there are any other portions of the source code that need to be retested even though those other portions have not themselves changed, merely because they are dependent on the changed portion of source code currently being analyzed. This may be accomplished via a variety of different mechanisms, including dependency graph and/or dependency metric creation, gathering an analysis of various software metrics, such as cyclometric complexity, afferent and efferent coupling, relational cohesion, etc) Examiner Comments:  It is known to someone ordinary skilled in the art that relational cohesion includes an inclusion of one or more source code elements of the first portion in the second portion.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood’s teaching to Koren’s in order to resolve source code change in continuous integration (CI) components by determining if portions of source code are dependent on a changed portion of source code (Koren [Summary]).

Claims 3, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bigwood (US 20150106790) in view of Koren (US 20170123963), and Hegde (US 20070283321) further in view of Hatton (US20130055233).

Regarding Claim 3, Bigwood, Koren, and Hegde teach
The computer-implemented method of claim 1.

Bigwood, Koren, and Hegde did not specifically teach
wherein the first portion is in a source-code file, and the second portion is in the same source-code file.


wherein the first portion is in a source-code file, and the second portion is in the same source-code file (Paragraph 0052, For example, there might be two or more developers working on a multiple-branch software application. The process 300 can detect when a requested code change for a branch of the software application conflicts with another code change (e.g., a previously submitted code change or a concurrently pending code change request) for the same branch).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood, Koren and Hegde’s teaching to Hatton’s in order to  integrating code changes such as bug fixes, updates, patches and enhancements to software application by detecting conflict when a requested code change for a branch of a software application conflicts with another code change and generates a blocked change notification (Hatton [summary]).

Regarding Claim 11, Bigwood, Koren, and Hegde teach
The system of claim 10.

Bigwood, Koren, and Hegde did not specifically teach
wherein the first portion is in a source-code file, and the second portion is in the same source-code file.


wherein the first portion is in a source-code file, and the second portion is in the same source-code file (Paragraph 0052, For example, there might be two or more developers working on a multiple-branch software application. The process 300 can detect when a requested code change for a branch of the software application conflicts with another code change (e.g., a previously submitted code change or a concurrently pending code change request) for the same branch).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood, Koren and Hegde’s teaching to Hatton’s in order to  integrating code changes such as bug fixes, updates, patches and enhancements to software application by detecting conflict when a requested code change for a branch of a software application conflicts with another code change and generates a blocked change notification (Hatton [summary]).

Regarding Claim 17, Bigwood, Koren, and Hegde teach
The computer program product of claim 16.

Bigwood, Koren, and Hegde did not specifically teach
wherein the first portion is in a source-code file, and the second portion is in the same source-code file.


wherein the first portion is in a source-code file, and the second portion is in the same source-code file (Paragraph 0052, For example, there might be two or more developers working on a multiple-branch software application. The process 300 can detect when a requested code change for a branch of the software application conflicts with another code change (e.g., a previously submitted code change or a concurrently pending code change request) for the same branch).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood, Koren and Hegde’s teaching to Hatton’s in order to  integrating code changes such as bug fixes, updates, patches and enhancements to software application by detecting conflict when a requested code change for a branch of a software application conflicts with another code change and generates a blocked change notification (Hatton [summary]).

Regarding Claim 18, Bigwood, Koren, and Hegde teach
The computer program product of claim 16.

Bigwood, Koren, and Hegde did not specifically teach 
wherein the first source-code change is in a first source-code file, and the second source-code change is in a second source- code file, wherein the first source-code file is dependent on the second source-code file.

However, Hatton teaches 
wherein the first source-code change is in a first portion of a source-code file, and the second source-code change is in a second portion of the source-code file, wherein the first portion is dependent on the second portion (Paragraph 0052, For example, there might be two or more developers working on a multiple-branch software application. The process 300 can detect when a requested code change for a branch of the software application conflicts with another code change (e.g., a previously submitted code change or a concurrently pending code change request) for the same branch).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood, Koren and Hegde’s teaching to Hatton’s in order to  integrating code changes such as bug fixes, updates, patches and enhancements to software application by detecting conflict when a requested code change for a branch of a software application conflicts with another code change and generates a blocked change notification (Hatton [summary]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bigwood (US 20150106790) in view of Koren (US 20170123963), and Hegde (US 20070283321) further in view of Koenig (US 20150082281) and Rummler (US 20150040101).

Regarding Claim 7, Bigwood, Koren, and Hegde teach


Bigwood, Koren, and Hegde did not specifically teach
wherein the second source-code change is not saved at the second instance of the IDE,
and wherein a multi-developer indication is communicated in the first instance of the IDE upon different instances of the IDE being opened for simultaneous editing of independent copies of the source code before making the first source-code change.

However, Koenig (US 20150082281) teaches 
wherein the second source-code change is not saved at the second instance of the IDE (Paragraph 0063, if the user selects to exit the session 221, any changes made without selecting to save changes are not saved to the originating system 222).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood, Koren and Hegde’s teaching to Koenig’s in order to embrace the agile software development interaction by allowing numerous manipulations to the merged set of data from the various software development systems that occurs in interactive development process (Koenig [Summary]).

Bigwood, Koren, Hegde and Koenig did not specifically teach


However, Rummler teaches
	and wherein a multi-developer indication is communicated in the first instance of the IDE upon different instances of the IDE being opened for simultaneous editing of independent copies of the source code before making the first source-code change (fig. 2b; Paragraph 0046, For example, the developer can select the method, e.g., right-click on, to initiate a post update. In response to the developer selection, a post interface 230 is displayed. The post interface enables the developer to input a message that is to be associated with the code artifact. In the depicted example, the developer is requesting that other developers do not access/edit the method. The developer can commit this message to the code artifact, e.g., by clicking a button 232. Consequently, any time a developer access “Class 1,” the message provided in the post interface 230 can be displayed).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood, Koren, Hegde and Koenig’s teaching to Rummler’s in order to support concurrent activity in distributed development process by providing collaboration information, and the collaboration information is provided for display to the developer, the productivity of the development team is positively impacted, the time lost to unnecessary merges is saved, reducing the potential of occurring .

Claim 9, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bigwood (US 20150106790) in view of Koren (US 20170123963), and Hegde (US 20070283321) further in view of Koenig (US 20150082281).

Regarding Claim 9, Bigwood, Koren, and Hegde teach
The computer-implemented method of claim 1, wherein a type of the notification of the second source-code change in the first instance of the IDE is based on the second source-code change being selected from a group consisting of a change that is committed to the version control system, a change that is saved by the second instance of the IDE but not committed to the version control system (Bigwood [Paragraph 0056, In step 502, version control program 140 receives a set of uncommitted changes associated with a source code. In another embodiment, version control program 140 may receive a set of uncommitted changes and a set of committed changes from developers 314 a-314 n), 

Bigwood, Koren, and Hegde did not specifically teach
and a change that is not yet saved by the second instance of the IDE.

However, Koenig (US 20150082281) teaches 
if the user selects to exit the session 221, any changes made without selecting to save changes are not saved to the originating system 222, and a new set of data is again read from the plurality of software development systems 202 when the user creates a new session 201).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood, Koren and Hegde’s teaching to Koenig’s in order to embrace the agile software development interaction by allowing numerous manipulations to the merged set of data from the various software development systems that occurs in interactive development process (Koenig [Summary]).

Regarding Claim 13, Bigwood, Koren, and Hegde teach
The system of claim 10.

Bigwood, Koren, and Hegde did not specifically teach
herein the second source-code change is not saved at the second instance of the IDE.

However, Koenig teaches 
wherein the second source-code change is not saved at the second instance of the IDE (Paragraph 0063, if the user selects to exit the session 221, any changes made without selecting to save changes are not saved to the originating system 222).



Regarding Claim 15, Bigwood, Koren, and Hegde teach
The system of claim 10, wherein a type of the notification of the second source-code change in the first instance of the IDE is based on the second source-code change being selected from a group consisting of a change that is committed to the version control system, a change that is saved by the second instance of the IDE but not committed to the version control system (Bigwood [Paragraph 0056, In step 502, version control program 140 receives a set of uncommitted changes associated with a source code. In another embodiment, version control program 140 may receive a set of uncommitted changes and a set of committed changes from developers 314 a-314 n), 

Bigwood, Koren, and Hegde did not specifically teach
and a change that is not yet saved by the second instance of the IDE.

However, Koenig (US 20150082281) teaches 
and a change that is not yet saved by the second instance of the IDE (Paragraph 0063, if the user selects to exit the session 221, any changes made without selecting to save changes are not saved to the originating system 222, and a new set of data is again read from the plurality of software development systems 202 when the user creates a new session 201).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood, Koren and Hegde’s teaching to Koenig’s in order to embrace the agile software development interaction by allowing numerous manipulations to the merged set of data from the various software development systems that occurs in interactive development process (Koenig [Summary]).

Regarding Claim 19, Bigwood, Koren, and Hegde teach
The computer program product of claim 16.

Bigwood, Koren, and Hegde did not specifically teach
wherein the second source-code change is not saved at the second instance of the IDE.

However, Koenig (US 20150082281) teaches 
wherein the second source-code change is not saved at the second instance of the IDE (Paragraph 0063, if the user selects to exit the session 221, any changes made without selecting to save changes are not saved to the originating system 222).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bigwood, Koren and Hegde’s 


Response to Arguments
In an interview conducted by the applicant on December 30th 2020, Examiner agreed that the proposed amendment would overcome the cited passage of the prior-art.  But further search and consideration is need.  However, after further search and consideration, Examiner believes that Bigwood still teaches the amendment.
The amendment recites “the another notification being an indication that an unsaved change has been made in but not yet saved by the second instance of the IDE”. The unsaved changes as described in paragraph [0068] are “changes that are made by others and not committed yet”.  In paragraph [0063] of Bigwood discloses “continuous integration program 130 communicates a notification to the one or more users, the notification including an error message indicating a type of error that has occurred. In one embodiment, continuous integration program 130 communicates the error message by displaying a marker in margins (e.g. gutter) of a source code editor in IDE programs 310 a-310 n, where the margins may display each line number of the source code. In one embodiment, the marker may indicate: identity of the at least one user who created the set of uncommitted changes; the time when the set of uncommitted changes was made; and the version of the source code that includes the set of uncommitted changes”. That is, the marker which is a type of notification to one or more users, is an indication uncommitted changes (e.g unsaved) to the one or more users.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191